Exhibit 10.5






LOAN AGREEMENT




dated as of




August ______, 2012


BETWEEN




ECHO THERAPEUTICS, INC.


As Borrower




and




PLATINUM-MONTAUR LIFE SCIENCES, LLC


As Lender




 
-1-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE 1 - DEFINITIONS
 
Section 1.1                                      Certain Defined Terms
Section 1.2                                      Other Definitional Provisions
and Construction
 
ARTICLE 2 - THE TERM LOAN FACILITY; REPAYMENT; SECURITY
 
Section 2.1                                      The Term Loan Facility
Section 2.2                                      Draws
Section 2.3                                      Provisions Applicable to Draws
Section 2.4                                      Draw Requests
Section 2.5                                      Draw Credit Maximum Amount
Section 2.6                                      Security
 
ARTICLE 3 – PAYMENTS, PREPAYMENTS
 
Section 3.1                                      Prepayment and Prepayment
Notice
Section 3.2                                      Mandatory Prepayment
Section 3.3                                      Method of Payment
 
ARTICLE 4 - CONDITIONS PRECEDENT
 
Section 4.1                                      Conditions Precedent to
Effectiveness of Agreement and First Draw
Section 4.2                                      Conditions Precedent to
Subsequent Draws
Section 4.3                                      Closing
 
ARTICLE 5 – REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
Section 5.1                                      Organization and Authority1
Section 5.2                                      Authorization
Section 5.3                                      Taxes
Section 5.4                                      Compliance with Law
Section 5.5                                      Financial Statements; Full
Disclosure
Section 5.6                                      Litigation; Adverse Effects
Section 5.7                                      Labor Matters
Section 5.8                                      Solvency
Section 5.9                                      Consent
Section 5.10                                    No Liens
Section 5.11                                    Indebtedness
Section 5.12                                    No Defaults
Section 5.13                                    Intellectual Property
Section 5.14                                    Environmental Compliance
Section 5.15                                    Disclosure
Section 5.16                                    Warrants; Preferred Stock
 
ARTICLE 6 – REPRESENTATIONS AND WARRANTIES OF THE LENDER
 
Section 6.1                                    Organization and Standing
Section 6.2                                    Power and Authority
Section 6.3                                    Accredited Investor
Section 6.4                                    Rule 144
 
ARTICLE 7 - COVENANTS
 
Section 7.1                                    Payment of Taxes and Claims
Section 7.2                                    Insurance
Section 7.3                                    Place of Business; Books and
Records
Section 7.4                                    Maintenance; Certain Covenants
Section 7.5                                    Negative Pledge
Section 7.6                                    Indebtedness
Section 7.7                                    Financial Information and
Reporting
Section 7.8                                    Deliverables
Section 7.9                                    Fundamental Changes; Asset
Transfers
Section 7.10                                  Transactions with Affiliates
Section 7.11                                  Compliance with Laws
Section 7.12                                  Guarantees
Section 7.13                                  Security
Section 7.14                                  Securities Compliance
Section 7.15                                  Registration and Listing
Section 7.16                                  144 Opinions
Section 7.17                                  Reporting Status
Section 7.18                                  Disclosure of Material Information
Section 7.19                                  No Amendments
Section 7.20                                  No Distributions
Section 7.21                                  No Investments
Section 7.22                                  DTC Eligibility
 
ARTICLE 8 – EVENTS OF DEFAULT
 
Section 8.1                                   Events of Default
Section 8.2                                   Default Remedies
 
ARTICLE 9 - GENERAL PROVISIONS
 
Section 9.1                                   Notices
Section 9.2                                   Costs and Expenses
Section 9.3                                   Survival, Successors and Assigns
Section 9.4                                   Amendment and Waiver
Section 9.5                                   Accounting Treatment and Fiscal
Year
Section 9.6                                   Enforceability and Governing Law
Section 9.7                                   Headings
Section 9.8                                   Interpretation
Section 9.9                                   Severability of Provisions
Section 9.10                                 Counterparts; Electronic Execution
Section 9.11                                 Revival and Reinstatement of
Obligations
Section 9.12                                 Integration
Section 9.13                                 Waiver of Right to Trial by Jury
Section 9.14                                 Indemnity

 
 
-2-

--------------------------------------------------------------------------------

 
 
Exhibits
Exhibit 2.1
Form of Commitment Fee Warrant
Exhibit 2.2
Form of Note
Exhibit 2.4
Form of Draw Request
Exhibit 4.1
Form of Draw Warrant
Exhibit 7.12
Form of Guaranty
Schedules
Schedule 5.1(b)
Guarantors
Schedule 5.1(c)
Capitalization
Schedule 5.11
Permitted Indebtedness
Schedule 5.13
Intellectual Property



 
-3-

--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT
 
This Loan Agreement (as amended, restated, supplemented or otherwise modified,
this “Agreement”) is entered into between PLATINUM-MONTAUR LIFE SCIENCES, LLC, a
Delaware limited liability company with its principal place of business at 152
West 57th Street, 4th Floor, New York, NY 10019 (together with its successors,
“Lender”), and ECHO THERAPEUTICS, INC., a Delaware corporation with its
principal place of business at 8 Penn Center, 1628 JFK Blvd., Suite 300,
Philadelphia, PA 19103 (together with its successors, “Borrower”), as of the
______ day of August, 2012 (the “Effective Date”).
 
ARTICLE 1 - DEFINITIONS
 
Section 1.1
Certain Defined Terms

 
The following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.  As
used in this Agreement:
 
“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, or is a family member related by birth or marriage.  For purposes of
this definition only, “control” means the possession, directly or indirectly, of
the power to direct the management and policies of a Person, whether through the
ownership of equity interests, by contract, or otherwise; provided, however,
that, in any event: (i) any Person who owns directly or indirectly fifty percent
(50%) or more of the securities having ordinary voting power for the election of
directors or other members of the governing body of a Person or fifty percent
(50%) or more of the partnership, member or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed to
control such Person; and (ii) each director (or manager) of a Person shall be
deemed to be an Affiliate of such Person.
 
“Agreement” means this Agreement.
 
“Applicable Rate” means ten percent (10%) per annum.
 
“Attachment Event” means the occurrence of: (i) the Maturity Date, or (ii) an
Event of Default, whichever is earlier.
 
“Bankruptcy Code” means Title 11 of the United States Code (11 USC, § 101 et
seq), as amended from time to time, and any successor statute thereto, including
(unless the context requires otherwise) any rules or regulations promulgated
thereunder.
 
“Borrower” is defined in the preamble of this Agreement.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close in New York, New York.
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Capital Raises” means the issuance and sale by the Borrower of securities for
cash consideration.
 
“CE Study” means a clinical investigation to assess safety and clinical
performance in order to obtain a CE Mark.
 
“CE Mark” means a mandatory conformity mark for products placed on the market in
the European Union, which is a key indicator of a product's compliance with the
Medical Devices Directive and enables free movement of products within the
European market.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“CGM Device” means the Borrower’s continuous glucose monitor, inclusive of the
Prelude® Abrasion System, Symphony® tCGM Sensor and supporting components.
 
“Change of Control” means in respect of any Person (i) the replacement of a
majority of the directors or managers who constituted the Board of Directors or
the managing body on the Effective Date for any reason other than retirement,
resignation, death or disability, and such replacement shall not have been
approved by at least two-thirds of the directors constituting the Board of
Directors or applicable managing body; or (ii) a Person or Persons acting in
concert, as a result of a tender or exchange offer, privately negotiated
purchase or purchases, exercise of the stock pledge, death of a shareholder or
otherwise, shall have become the “beneficial owner” (within the meaning of Rule
13d-3 and 13d-5 under the Exchange Act) of securities of Borrower representing
more than fifty percent (50%) of the combined voting power of the outstanding
securities of Borrower ordinarily having the right to vote in the election of
directors or managers; provided, however, that (x) any action taken to replace
members of the Board of Directors of Borrower by or at the direction of Lender
or any Affiliate (as of the Effective Date or at any time thereafter), or (y)
any acquisition or purchase of equity securities of Borrower by Lender or an
Affiliate, or the acquisition or purchase of equity securities of Borrower as a
result of the sale, transfer or other disposition of such securities by Lender
or an Affiliate (as of the Effective Date or at any time thereafter) shall not
be deemed to be a Change of Control for purposes of this Agreement.
 
“Closing Date” means the date of this Agreement.
 
“Commitment Fee Warrant” is defined in Section 2.1 below.
 
“Common Stock” is defined in Section 2.1 below.
 
“Contingent Obligations” mean any agreement, undertaking or arrangement by which
any Person assumes, guaranties, endorses, agrees to provide funding, or
otherwise becomes or is contingently liable upon the obligation or liability of
any other Person.
 
“Default Rate” means an interest rate per annum equal to five hundred basis
points (5%) above the Applicable Rate then in effect.
 
“Default Security Agreement” means the Default Security Agreement dated on or
about the date hereof by and among the Borrower, the Guarantors and the Lender,
as the same may be amended, restated, supplemented or otherwise modified.
 
“Dilutive Issuance” means the issuance by the Borrower of any shares of its
Common Stock and/or any securities convertible into, exchangeable for, and/or
exercisable for shares of Common Stock at a price of less than $4.00 per share
of Common Stock (as adjusted for splits, dividends, combinations and the like);
provided, however, that no (a) Permitted Issuance or (b) Replacement Financing
shall constitute a Dilutive Issuance.
 
“Draws” means all draws, advances and disbursements under the Term Loan
Facility.
 
“Draw Credit Maximum Amount” means, initially, $5,000,000, subject to further
increase thereafter to an amount not to exceed $20,000,000 as set forth in
Section 2.5 below.
 
“Draw Request” is defined in Section 2.4 hereof.
 
“Draw Warrant” means a warrant to purchase one (1) share of Common Stock per one
dollar ($1.00) of the principal amount of the Draw in connection with which such
warrant is issued, and which warrant: (i) shall have a term of five years from
the date of funding of the Draw in connection with which such warrant is issued;
(ii) shall be in the form attached hereto as Exhibit 4.1; and (iii) shall have
an exercise price equal to the lesser of (a) 150% of the VWAP of the Common
Stock for five (5) Business Days immediately prior to funding of the Draw in
connection with which such warrant is issued (but in no event shall such
exercise price be less than $2.00 per share of Common Stock), or (b) $4.00 per
share of Common Stock.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Effective Date” is defined in the recitals hereof.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA that is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any Guarantor or any of their
respective ERISA Affiliates.
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrower, relating
to the environment, employee health and safety, or Hazardous Materials,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 USC §§ 9601 et seq., as amended from time to time (“CERCLA”); the
Resource Conservation and Recovery Act, 42 USC §§ 6901 et seq., as amended from
time to time (“RCRA”); the Federal Water Pollution Control Act, 33 USC §§ 1251
et seq.; the Toxic Substances Control Act, 15 USC §§ 2601 et seq.; the Clean Air
Act, 42 USC §§ 7401 et seq.; the Safe Drinking Water Act, 42 USC §§ 3803 et
seq.; the Oil Pollution Act of 1990, 33 USC §§ 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 USC §§ 11001 et seq.;
the Hazardous Material Transportation Act, 49 USC §§ 1801 et seq.; and the
Occupational Safety and Health Act, 29 USC §§651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute thereto, including without
limitation (unless the context otherwise requires), any rules or regulations
promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member, (b) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member and (c) any member
of an affiliated service group within the meaning of Section 414(m) or (o) of
the Internal Revenue Code of which that Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member.
 
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the Pension
Benefit Guaranty Corporation (“PBGC”) has been waived by regulation); (b) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by the Borrower, any Guarantor or
any of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower, any Guarantor or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of liability on the Borrower, any Guarantor or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the withdrawal of the
Borrower, any Guarantor or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by the Borrower, any Guarantor or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Borrower, any Guarantor or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (i) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
the Borrower, any Guarantor or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (j) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(k) the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Event of Default” means an event described in Article 8 hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Failed Draw” is defined in Section 2.1(d) below.
 
“FDA” means the U.S. Food and Drug Administration.
 
“FDA Pivotal Study” means a clinical investigation to demonstrate safety and
effectiveness in order to obtain FDA approval.
 
“Financial Officer” means the chief executive officer or chief financial officer
of Borrower.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board, the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board as in
effect from time to time in the United States consistently applied.
 
“General Intangibles” has the meaning given thereto in the UCC.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
 
“Governmental Rule” means any law, rule, regulation, ordinance or other
pronouncement of any Governmental Authority.
 
“Guaranties” means unlimited guaranties of the Borrower’s Obligations to be
delivered to Lender from each Guarantor.
 
“Guarantors” means all Subsidiaries of the Borrower, whether now existing or
hereafter created or acquired.
 
“Hazardous Materials” mean (i) substances and wastes of other materials that are
defined or listed in, or otherwise classified pursuant to, any applicable laws
or regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity to humans, animals, wildlife
or plants, or “EP toxicity,” (ii) oil, petroleum, or petroleum derived
substances, natural gas, natural gas liquids, synthetic gas, drilling fluids,
produced waters, and other wastes associated with the exploration, development,
or production of crude oil, natural gas, or geothermal resources, (iii)
flammable substances, explosives or radioactive materials, and (iv) asbestos in
any form or (v) polychlorinated biphenyls, whether or not contained within
electrical equipment, in concentrations in excess of 50 parts per million.
 
“Indebtedness” means, at any time, (i) all indebtedness, obligations or other
liabilities (other than accounts payable arising in the ordinary course of
business payable on terms customary in the trade) which in accordance with GAAP
should be classified as liabilities on the balance sheet of such Person,
including without limitation, (A) for borrowed money or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (B) under profit payment
agreements or in respect of obligations to redeem, repurchase or exchange any
securities or to pay dividends in respect of any stock, (C) with respect to
letters of credit, bankers acceptances, interest rate swaps or other contracts,
currency agreement or other financial products, (D) to pay the deferred purchase
price of property or services, or (E) in respect of Capital Leases; (ii) all
indebtedness, obligations or other liabilities secured by a lien on any
property, whether or not such indebtedness, obligations or liabilities are
assumed by the owner of the same; and (iii) all Contingent Obligations.

 
-7-

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, receivership, assignment for the benefit of
creditors, formal or informal moratorium, forbearance, composition, extension
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.
 
“Intellectual Property” means all now owned or hereafter acquired right, title
and interest in trade names, trademarks, trade secrets, service marks, data
bases, software and software systems, including source and object codes,
information systems, discs, tapes, customer lists, telephone numbers, credit
memoranda, goodwill, patents, patent applications, patents pending, copyrights,
royalties, literary rights, licenses and franchises.
 
“Interest Payment Date” means the first Business Day of each month.
 
“Interest Share Payment Valuation” means the closing price of the Common Stock
on the Trading Day immediately preceding the applicable Interest Payment Date.
 
“IRC” or “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and any successor statute thereto, including (unless
the context requires otherwise) any rules or regulations promulgated thereunder.
 
“Investment” means, with respect to any Person, all investments in any other
Person, whether by way of extension of credit, loan, advance, purchase of stock
or other ownership interest, bonds, notes, debentures or other securities, or
otherwise, and whether existing on the date of this Agreement or thereafter
made, but such term shall not include the cash surrender value of life insurance
policies on the lives of officers or employees, excluding amounts due from
customers for services or products delivered or sold in the ordinary course of
business.
 
“Legal Requirements” means, collectively, as to any Person, the articles of
incorporation, bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, including any Governmental
Rule, any requirement under any permit, and any determination of any
Governmental Authority, in each case applicable to or binding upon such Person
or any of its properties or to which such Person or any of its property is
subject.
 
“Lender” is defined in the preamble of this Agreement.
 
“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from any mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment
(collateral or otherwise), hypothec, deposit arrangement, security agreement,
conditional sale, trust receipt, lease, consignment, or bailment for security
purposes, judgment, claim encumbrance or statutory trust and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting real property.
 
“Loan Documents” mean this Agreement, the Note, the Guaranties, the Security
Agreements, the Warrants, the Registration Indemnity Agreement, and any other
agreements, instruments, and certificates executed in connection herewith or
contemplated hereby, as the same may be amended, restated or otherwise modified
and in effect from time to time.
 
“Mandatory Prepayment Date” means the first Business Day of each fiscal quarter
of the Borrower.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Mandatory Prepayment Revenue” means all gross revenue (as determined in
accordance with GAAP) less, to the extent included in gross revenue (as
determined in accordance with GAAP), (i) the proceeds of Capital Raises, and
(ii) Reimbursement Payments.
 
“Material Adverse Effect” means, at any time, any event, development or
circumstance (other than possible extensions from time to time of any dates
related to or prescribed under or in connection with the Medical Device User Fee
and Modernization Act of 2002) that has or could reasonably be expected to have
a material adverse effect in respect of Borrower or any Guarantor upon (i) the
business, assets, operations, prospects or condition (financial or otherwise) of
the Borrower and the Guarantors taken as a whole and/or (ii) the ability of
Borrower and/or any Guarantor to perform any of its obligations under the Loan
Documents to which it is a party.  Notwithstanding the above, the failure of the
Borrower to comply with any listing requirement of a National Securities
Exchange shall not, in and of itself, constitute a Material Adverse Effect.
 
“Maturity Date” means August ____, 2017.
 
“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“National Securities Exchange” means a national securities exchange registered
with the SEC under Section 6 of the Exchange Act.
 
“Note” means the promissory note evidencing the Term Loan Facility, as such
promissory note may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Obligations” means all obligations of Borrower to pay principal, interest and
fees on all Draws, all fees and charges payable hereunder, and all other payment
obligations of Borrower arising under or in relation to this Agreement or any
Loan Document executed in connection herewith, in each case whether now existing
or hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.
 
“Pending Default” is defined in Section 2.3 hereof.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Permitted Contest” means the right of Borrower to contest or protest any Lien,
taxes (other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (i) a reserve with respect
to such obligation is established on Borrower’s books and records in such amount
as is required under GAAP, (ii) any such protest is instituted promptly and
prosecuted diligently by Borrower in good faith, and (iii) Lender is satisfied
in its reasonable discretion, that, while any such protest is pending, there
will be no impairment of the enforceability, validity, or priority of any of
Lender’s Liens.
 
“Permitted Indebtedness” means (i) Indebtedness to the Lender or any Affiliate
of the Lender, (ii) Permitted Letter of Credit Indebtedness, (iii) Permitted
Purchase Money Indebtedness, and (iv) Indebtedness set forth on Schedule 5.11
hereto.
 
“Permitted Issuance” means (a) an issuance of shares of Common Stock or options
to employees, officers, consultants or directors of the Company pursuant to any
stock or option plan duly approved by the shareholders of the Borrower if such
issuances are approved by a majority of the non-employee members of the Board of
Directors of the Borrower or a majority of the members of a committee of
non-employee directors established for such purpose, or their respective
designees as permitted under the terms of such plan, and (b) an issuance of
securities upon the exercise or exchange of or conversion of any securities
issued hereunder and/or securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise, exchange or conversion price of any such securities.
 
 
-9-

--------------------------------------------------------------------------------

 
 
“Permitted Letter of Credit Indebtedness” means reimbursement obligations under
letters of credit not to exceed $2,000,000 in the aggregate.
 
“Permitted Liens” means any Liens (i) held by Lender or Affiliates of Lender
from time to time, or (ii) incurred in connection with Permitted Purchase Money
Indebtedness.
 
“Permitted Purchase Money Indebtedness” means secured or unsecured purchase
money Indebtedness (including obligations under Capital Leases) incurred to
finance the acquisition of fixed assets or equipment, if such Indebtedness (i)
has a scheduled maturity and is not due on demand, (ii) does not exceed the
purchase price of the items being purchased, and (iii) is not secured by any
property or assets other than the item or items being purchased.
 
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or any other entity of any kind or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Preferred Stock” means the Series C or Series D Convertible Preferred Stock of
the Borrower as in effect on the date hereof.
 
“Registration Indemnity Agreement” means the Registration Indemnity Agreement
dated on or about the date hereof by and between the Borrower and the Lender, as
the same may be amended, restated, supplemented or otherwise modified.
 
“Reimbursement Payments” means costs, fees and expenses actually incurred by
Borrower for which Borrower is reimbursed, without mark-up, by such third party
pursuant to a license agreement or other similar agreement or arrangement, and
which payments are generally of a similar character to payments reflected as
“Other Revenues” in the Borrower’s Consolidated Financial Statements for the
fiscal year ended December 31, 2011.
 
“Replacement Financing” means financing obtained by the Borrower in the event
that the Lender does not fund a Draw hereunder upon satisfaction of all
conditions precedent to the Lender’s obligation to fund such Draw.
 
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organization or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, including
without limitation, the Securities Act, the Exchange Act, Regulations T, U and
X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act, Americans With Disabilities Act of 1990, and any certificate
of occupancy, zoning ordinance, building, environmental or land use requirement
or permit or environmental, labor, employment, occupational safety or health
law, rule or regulation.
 
“Revenue” means (i) all rights of payment of monetary obligations, including
rights to payment for goods and General Intangibles sold, leased, licensed,
assigned or otherwise disposed of; (ii) all rights to payment for services
rendered or to be rendered; (iii) all rights under all documents and instruments
and all sums of money or other proceeds due or becoming due thereon to the
extent the same result from the sale, license or other disposition of property,
products or services, and all rights pertaining to and interest in such
documents and instruments; (iv) all other rights and claims to the payment of
money, under contracts or otherwise; all rights to payment evidenced by chattel
paper or an instrument to the extent the same result from the sale, license or
other disposition of property, products or services; (v) all deposit accounts to
the extent that such deposit accounts contain any of the foregoing items; and
(vi) all other property constituting accounts (as defined in the UCC).
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Revenue Security Agreement” means the Revenue Security Agreement dated on or
about the date hereof by and among the Borrower, the Guarantors and the Lender,
as the same may be amended, restated, supplemented or otherwise modified.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreements” means (i) the Revenue Security Agreement and (ii) the
Default Security Agreement, as the same may be amended, restated, supplemented
or otherwise modified.
 
“Solvent” means, with respect to any Person, that at the time of determination:
(i) the fair market value of its assets is in excess of the total amount of its
liabilities (including, without limitation, Contingent Obligations and excluding
warrant derivative liabilities);  (ii) the present fair saleable value of its
assets is greater than its probable liability on its existing debts as such
debts become absolute and matured;  and (iii) it is then able and expects to be
able to pay its debts (including, without limitation, contingent debts and other
commitments) as they mature.
 
“Subsidiary” of a Person means any corporation, partnership, limited liability
company or other entity, in each case, whether now existing or hereafter
created, in which such Person directly or indirectly owns or controls the
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors, or appoint managers or other persons
performing similar functions.
 
“Term Loan Facility” is defined in Section 2.1 hereof.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the Nasdaq
Capital Market or another National Securities Exchange, or (b) if the Common
Stock is not traded on the Nasdaq Capital Market or another National Securities
Exchange, a day on which the Common Stock is quoted in the over the counter
market as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) of this definition, then Trading Day shall mean any day
except Saturday, Sunday and any day which shall be a legal holiday or a day on
which banking institutions in the State of New York are authorized or required
by law or other government action to close.
 
“UCC” means the New York Uniform Commercial Code, as in effect from time to
time.
 
“Voidable Transfer” is defined in Section 9.11 hereof.
 
“VWAP” means for any date, (i) the daily volume weighted average price of the
Common Stock for such date on the Nadsaq Capital Market, a national exchange or
the OTC Bulletin Board as reported by Bloomberg Financial L.P. (based on a
Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (ii) if the
Common Stock is not then listed or quoted on a trading market for which the
daily volume weighted average price of the Common Stock is available on
Bloomberg L.P., or if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Lender and reasonably acceptable to the
Borrower.
 
“Warrants” means the Commitment Fee Warrant and the Draw Warrants, as the same
may be amended, restated, supplemented or otherwise modified.
 
“Warrant Stock” means the Common Stock issuable upon exercise of the Warrants.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 1.2
Other Definitional Provisions and Construction

 
(a) Any terms used in this Agreement or in any Loan Document that are defined in
the UCC shall have the meanings given such terms therein, unless otherwise
defined herein.  Any accounting terms used in this Agreement or in any Loan
Document and not specifically defined herein shall be construed in accordance
with the respective meanings given to such terms under GAAP. When used herein,
the term “financial statements” shall include the notes and schedules thereto.
 
(b) Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, and the term “including” is not limiting, the
words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be.  Any reference
in this Agreement or in the other Loan Documents to any agreement, instrument,
or document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.
 
(c) All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
 
ARTICLE 2 - THE TERM LOAN FACILITY; REPAYMENT; SECURITY
 
Section 2.1
The Term Loan Facility

 
(a) The Lender, subject to the terms and conditions hereof, will make a
non-revolving draw credit facility (the “Term Loan Facility”) available to the
Borrower in an aggregate principal amount not to exceed the Draw Credit Maximum
Amount. The Term Loan Facility is non-revolving, and Draws repaid may not be
re-borrowed.
 
(b) The Borrower unconditionally promises to pay when due the principal amount
of each Draw, all unpaid interest accrued thereon and all other Obligations
incurred by it, in accordance with the terms of this Agreement and the other
Loan Documents.
 
(c) In consideration of the extension of the Term Loan Facility, on closing
hereunder, the Borrower shall deliver to the Lender a warrant to purchase
4,000,000 shares of the Borrower’s common stock, $0.01 par value (“Common
Stock”), which warrant shall (i) be in the form attached hereto as Exhibit 2.1,
(ii) have an exercise price of $2.00 per share, and (iii) have a term of five
years (the “Commitment Fee Warrant”).
 
(d) Notwithstanding anything to the contrary contained in the Commitment Fee
Warrant, in the event the Lender shall fail to fund any Draw hereunder in
violation of the terms of this Agreement (a “Failed Draw”), the Borrower shall
be permitted, by written notice delivered to the Lender, to cancel the
Commitment Fee Warrant, but only with respect to that portion of the total
shares underlying the  Commitment Fee Warrant that is proportional to the amount
that the Failed Draw bears to the maximum aggregate amount of the Term Loan
Facility ($20,000,000), and such cancelled portion shall not be exercisable or
transferable by the Lender.  By way of example, if the Lender fails to fund a
$3,000,000 Draw duly requested by the Borrower in accordance with the terms of
this Agreement, upon notice by the Borrower to the Lender, the number of shares
of Common Stock underlying the Commitment Fee Warrant shall be reduced by
600,000.  It is understood and agreed that nothing herein prevents the Lender
from exercising the Commitment Fee Warrant, in full or in part, at any time
during the term of this Agreement, and no cancellation shall in any way affect
the Lender’s rights in Common Stock received upon exercise of the Commitment Fee
Warrant, or the rights of any transferee of such Common Stock.
 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 2.2
Draws

 
(a) The aggregate principal amount of all Draws shall not exceed the Draw Credit
Maximum Amount in effect from time to time. Each Draw shall be in the minimum
amount of $1,000,000, or in whole multiples of $100,000 in excess thereof.
 
(b) Interest shall accrue on the unpaid aggregate principal balance of each Draw
at an interest rate per annum, subject to the terms and conditions hereof, equal
to the Applicable Rate per annum, and shall compound monthly.  All interest
accruing on each Draw shall be due and payable on each Interest Payment Date;
provided, however, that no portion of any interest payment shall be due on any
Interest Payment Date if, giving effect to such portion of such payment, the
Borrower would have cash and cash equivalents of less than $5,000,000 (after
giving effect to such interest payment) in the aggregate on such Interest
Payment Date; and provided, further, that if not previously paid in full, all
accrued interest shall be due and payable in full on the Maturity Date or upon
earlier acceleration of the Term Loan Facility.
 
(c) Except to the extent prepaid in accordance with Section 3.1 below, the
principal sum of each Draw shall be due and payable on the Maturity Date or upon
earlier acceleration of the Term Loan Facility.
 
(d) The Borrower’s obligations hereunder shall also be evidenced by a Note,
substantially in the form of Exhibit 2.2 attached hereto.
 
(e) The net proceeds of each Draw shall be used for working capital and general
corporate purposes of the Borrower.
 
Section 2.3
Provisions Applicable to Draws

 
(a) Notwithstanding anything to the contrary herein, the Lender shall have no
obligation to fund any Draw:
 
(i)  
at any time upon and after the occurrence of a Dilutive Issuance;

 
(ii)  
at any time when a set of facts or circumstances exists, which, upon the giving
of notice, the lapse of time, or both, would constitute an Event of Default
under this Agreement (a “Pending Default”); and/or

 
(iii)  
at any time when an Event of Default exists and is continuing.

 
(b) Upon the occurrence of any Event of Default, Draws shall, to the extent not
prohibited under applicable law, bear interest at the Default Rate.
 
(c) Interest, fees and other charges hereunder each shall be calculated on a
360-day year basis and shall be based on the actual number of days which elapse
during the interest calculation period, and shall compound monthly.
 
(d) In no event whatsoever shall the interest rate and other charges hereunder
exceed the highest rate permissible under law which a court of competent
jurisdiction, in a final determination, shall deem applicable hereto.  In the
event such a court determines that Lender has received interest or other charges
hereunder in excess of the highest rate applicable thereto, Lender shall
promptly refund such excess amount to Borrower, and the provisions hereof shall
be deemed amended to provide for such permissible rate.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 2.4
Draw Requests

 
(a) Subject to the provisions of this Agreement, with respect to any Draw
requested hereunder, Borrower may elect to request a Draw not later than 5:00
p.m., New York City time, five (5) Business Days prior to the date any such Draw
is to be effective.
 
(b) Draw Requests shall (i) be in form and substance substantially similar to
Exhibit 2.4 attached hereto (a “Draw Request”), and (ii) include a certification
from the Borrower that, as of the date of such Draw Request, all representations
and warranties of the Borrower contained herein remain true and accurate, no
Event of Default or Pending Default exists, no Dilutive Issuance has occurred,
the Borrower and each Guarantor is Solvent, no event has occurred or failed to
occur that could reasonably be expected to result in a Material Adverse Effect,
and the other conditions of Article 4 hereof are satisfied.
 
(c) Notwithstanding anything to the contrary contained herein, all Draws must be
validly requested by the Borrower on or before December 31, 2014, and the Lender
shall have no obligation to fund any Draws requested after such date.
 
Section 2.5
Draw Credit Maximum Amount

 
Provided no event of Default, Pending Default and/or Dilutive Issuance shall
have occurred, the Draw Credit Maximum Amount shall be increased from an initial
amount of $5,000,000 to an aggregate amount not to exceed $20,000,000 in
increments of $3,000,000 upon satisfaction of the following conditions precedent
as publicly announced in a press release by the Borrower:
 
(a) The enrollment of at least one subject at each institution included in the
CE Study;
 
(b) Upon the public announcement of a study that has met the predefined success
endpoints in the clinical protocol and is suitable for filing for the CE Mark;
 
(c) Upon the enrollment of at least one test subject at each institution
included in the FDA Pivotal Study;
 
(d) Upon the public announcement of a study that has met the predefined success
endpoints in the clinical protocol and is suitable for filing for FDA approval;
and
 
(e) Upon the receipt of U.S. regulatory clearance to sell the CGM Device in the
U.S.A.
 
Section 2.6
Security

 
The Borrower’s Obligations hereunder shall be secured by the Security
Agreements.  The Borrower hereby grants and shall cause each Guarantor to grant
a security interest on all Revenue of the Borrower and the Guarantors to the
Lender as security for the Obligations, such security interest to be evidenced
by the Revenue Security Agreement. The Borrower hereby grants and shall cause
each Guarantor to grant to the Lender a security interest on all assets of the
Borrower and all Guarantors as security for the Obligations; provided, that,
such security interest shall not attach for purposes of the UCC until the
occurrence of the Attachment Event.

 
-14-

--------------------------------------------------------------------------------

 
 
ARTICLE 3 – PAYMENTS, PREPAYMENTS
 
Section 3.1
Prepayment and Prepayment Notice

 
The Borrower shall have the option at all times to permanently prepay any Draw,
in whole or in part, by providing to Lender two (2) Business Days prior written
notice of the effective date and amount of such cancellation or prepayment;
provided, however, that any such prepayments shall be applied to accrued and
unpaid interest before being applied to principal (such principal payments to be
applied to the Draw or Draws as designated by the Borrower in the Borrower’s
discretion). The Borrower shall have the right, upon two (2) Business Days prior
written notice to the Lender, to irrevocably cancel and terminate the Term Loan
Facility upon payment of all amounts due and owing hereunder to Lender;
provided, that, it is understood and agreed that the provisions of Article 9
hereof shall survive any such termination.
 
Section 3.2
Mandatory Prepayment

 
(a) If at any time the aggregate principal amount of all Draws exceeds the Draw
Credit Maximum Amount then in effect, then Borrower shall immediately pay to
Lender such difference, which shall be applied to the Draws, in inverse order of
maturity.
 
(b) The Borrower shall, no later than forty-five (45) days after each Mandatory
Prepayment Date, pay to Lender an aggregate amount equal to 1/3rd of the
Mandatory Prepayment Revenue reported by the Borrower during the then
immediately prior fiscal quarter, such payments to be applied to accrued and
unpaid interest before being applied to principal (such principal payments to be
applied to Draws as designated by the Borrower); provided, however, that no
portion of such payment shall be due on any Mandatory Prepayment Date if, giving
effect to such portion of such payment, the Borrower would have cash and cash
equivalents of less than $5,000,000 in the aggregate on such Mandatory
Prepayment Date; and provided, further, that if not previously paid in full, all
principal of and all accrued interest on all Draws shall be due and payable in
full on the Maturity Date or upon earlier acceleration of the Term Loan
Facility.
 
Section 3.3
Method of Payment

 
All payments of principal, interest, fees and commissions hereunder shall be
made, without setoff, deduction or counterclaim, in immediately available funds
to Lender at Lender’s address specified in writing by Lender to Borrower, by
5:00 p.m. (New York City time) on the date when due. Notwithstanding the
foregoing, on any Interest Payment Date, interest may be paid, at the election
of the Borrower, in shares of Preferred Stock; provided, that, (1) no Event of
Default or Pending Default shall have occurred, (2) the Borrower shall deliver
notice of its election to pay interest in Preferred Stock to the Lender on or
before the Interest Payment Date, and (3) the Borrower shall deliver to the
Lender a certificate or certificates representing such number of shares of duly
authorized and issued Preferred Stock as is equal to the dollar amount of such
interest payment when the shares of Common Stock into which such shares of
Preferred Stock may convert are valued at the Interest Share Payment Valuation,
which certificates shall be delivered by not more than 10 days following the
applicable Interest Payment Date.
 
 
-15-

--------------------------------------------------------------------------------

 
 
ARTICLE 4 - CONDITIONS PRECEDENT
 
Section 4.1
Conditions Precedent to Effectiveness of Agreement and First Draw

 
(a) This Agreement shall not become effective, and the Lender shall not be
obligated to fund the first Draw hereunder, until such time as all of the
following conditions shall have been satisfied:
 
(i)  
The Lender shall have received from the Borrower each of following items in form
and substance reasonably satisfactory to Lender:  this Agreement, the Note, the
Guaranties, the Security Agreements, the Commitment Fee Warrant, the
Registration Indemnity Agreement, a closing certificate (which shall contain
authorizing resolutions, certified copies of the Borrower’s certificate of
incorporation and by-laws), and an opinion of counsel to the Borrower and the
Guarantors, each duly executed where appropriate and each in form and substance
reasonably satisfactory to Lender;

 
(ii)  
The holders of a majority of the Borrower’s Series D Convertible Preferred Stock
shall have consented to the transactions completed herein;

 
(iii)  
No representation or warranty of the Borrower and/or any Guarantor contained
herein or in any other Loan Document shall be false or misleading in any
material respect;

 
(iv)  
No event shall have occurred or failed to occur that could reasonably be
expected to result in a Material Adverse Effect;

 
(v)  
All necessary governmental, third party and other approvals required for the
transactions contemplated hereby shall have been obtained and be in full force
and effect on the closing date and any applicable waiting periods shall have
expired without any action being taken or threatened by any applicable
authority, which, without limitation, would restrain, prevent or otherwise
impose materially adverse conditions on the Borrower or create any material risk
to the Lender;

 
(vi)  
There shall not exist any action, suit, investigation or proceeding pending or
threatened in any court of before any arbitrator or governmental authority that
purports to affect any transaction contemplated hereby or the ability of the
Borrower and/or any Guarantor to perform their obligations under the Loan
Documents;

 
(vii)  
The Lender shall have received a Draw Request not less than five (5) Business
Days before the requested date of such Draw;

 
(viii)  
NASDAQ shall have approved the listing of the Common Stock underlying the
Warrants, any Preferred Stock payable as interest hereunder, and the shares of
Common Stock that may be issued upon conversion of Preferred Stock payable as
interest hereunder;

 
(ix)  
The Borrower shall have reserved for issuance a number of shares of Common Stock
equal to at least 110% of the aggregate number of shares of Warrant Stock
issuable upon exercise in full of (1) the Commitment Fee Warrant, and (2) the
Draw Warrant issued in connection with the first Draw hereunder; and

 
(x)  
No Pending Default, Event of Default and/or Dilutive Issuance shall have
occurred.

 
 
-16-

--------------------------------------------------------------------------------

 
 
(b) The request for the first Draw hereunder shall constitute a representation
and warranty by Borrower that each of the conditions contained in this Section
4.1 has been satisfied, and shall be accompanied by a certificate of an officer
of the Borrower and the Guarantors to such effect.
 
(c) By requesting the first Draw hereunder, the Borrower covenants to deliver to
the Lender a Draw Warrant for such first Draw no later than five (5) days after
funding thereof.
 
Section 4.2
Conditions Precedent to Subsequent Draws

 
(a) The Lender shall not be required to fund any Draw subsequent to the first
Draw hereunder, unless on the applicable date that each such subsequent Draw is
to be funded:
 
(i)  
The conditions precedent set forth in Section 4.1 above shall have been
satisfied with respect to such subsequent Draw;

 
(ii)  
The representations and warranties of the Borrower and the Guarantors set forth
herein and in the Loan Documents shall be true and correct in all material
respects on and as of such date with the same effect as though such warranty or
representation had been made on and as of such date, except to the extent that
such warranty or representation is stated to expressly relate solely to an
earlier date;

 
(iii)  
The Borrower and each Guarantor shall have materially complied and shall then be
in compliance with all the terms, covenants and conditions of this Agreement and
the Loan Documents which are binding upon them, and no Event of Default or
Pending Default shall have occurred and be continuing on such date or after
giving effect to the requested Draw;

 
(iv)  
The Borrower shall have reserved for issuance a number of shares of Common Stock
equal to at least 110% of the aggregate number of shares of Warrant Stock
issuable upon exercise in full of the Draw Warrant issued in connection with
such Draw; and

 
(v)  
The Lender shall have received a Draw Request not less than five (5) Business
Days before the requested date of such Draw.

 
(b) Each request for a Draw shall constitute a representation and warranty by
Borrower that each of the conditions contained in this Section 4.2 has been
satisfied, and shall be accompanied by a certificate of an officer of the
Borrower and the Guarantors to such effect.
 
(c) By requesting any subsequent Draw hereunder, the Borrower covenants to
deliver to the Lender a Draw Warrant for such subsequent Draw no later than five
(5) days after funding thereof.
 
Section 4.3
Closing

 
If the conditions precedent set forth in Section 4.1 above shall not have been
satisfied on or before September 24, 2012 this Agreement shall be of no further
force and effect upon and as of September 24, 2012.
 
ARTICLE 5 – REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
In order to induce the Lender to enter into this Agreement and to make the Term
Loan Facility available to the Borrower, the Borrower hereby represents and
warrants to the Lender that each of the following statements is true and
correct:
 
 
-17-

--------------------------------------------------------------------------------

 
 
Section 5.1
Organization and Authority

 
(a) The Borrower (i) is a corporation duly organized, validly existing and in
good standing under the laws of the state of Delaware, (ii) has all requisite
power and authority and all necessary licenses and permits to own and operate
its properties and to carry on its business as now conducted, and (iii) is not
doing business or conducting any activity in any jurisdiction in which it is not
duly qualified and authorized to do business, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
(b) Schedule 5.1(b) hereto contains a true, correct and complete list of all
Subsidiaries of the Borrower, and the percentage of the equity of each such
Subsidiary owned by the Borrower. Each Subsidiary of the Borrower (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, (ii) has all requisite power and authority
and all necessary licenses and permits to own and operate its properties and to
carry on its business as now conducted, and (iii) is not doing business or
conducting any activity in any jurisdiction in which it is not duly qualified
and authorized to do business, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
(c) Schedule 5.1(c) hereto, and any supplement or replacement schedule signed by
Borrower and delivered to Lender, accurately represents to Lender the following:
(i) the classes of capital stock of Borrower and par value of each such class,
all as authorized by Borrower’s Certificate of Incorporation, (ii) the number of
shares of each such class of stock issued and outstanding, and (iii) Borrower’s
employer tax identification number.  Borrower does not have outstanding any
other stock or other equity security or any other instrument convertible into,
exchangeable for or exercisable for any equity security of Borrower, or any
commitment, understanding, agreement or arrangement to issue, sell or have
outstanding any of the foregoing.
 
Section 5.2
Authorization

 
(a) All necessary corporate action has been taken in order to duly authorize the
Borrower’s execution and delivery of this Agreement and the other Loan Documents
and the performance by the Borrower of its obligations hereunder including
without limitation issuance of the Warrants, the Warrant Stock, any Preferred
Stock payable as interest hereunder, and Common stock issuable upon conversion
of any Preferred Stock payable as interest hereunder; (b) this Agreement and the
other Loan Documents constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms; (c) the execution and delivery of this Agreement and the other Loan
Documents and the performance by the Borrower of its obligations hereunder and
thereunder (i) are within the organizational powers of Borrower, and (ii) do not
and will not conflict with, result in any breach of any of the provisions of,
constitute a default under, or result in the creation of any Lien (other than a
Permitted Lien) upon any property of Borrower under the provisions of any,
agreement, charter instrument, bylaw, or other instrument to which Borrower is a
party or by which it may be bound; and (d) there are no limitations in any
indenture, contract, agreement, mortgage, deed of trust or other agreement or
instrument to which Borrower is now a party or by which Borrower may be bound
with respect to the payment of any Indebtedness, or, to the extent applicable,
the ability of Borrower to incur Indebtedness, including any agreements or
instruments to be executed in connection with this Agreement.
 
(b) All necessary corporate action has been taken in order to duly authorize the
execution and delivery of each Loan Document to which a Guarantor is party, and
the performance by such Guarantor of its obligations thereunder; (b) each such
Loan Document constitutes the legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its respective
terms; (c) the execution of such Loan Document by such Guarantor and the
performance by such Guarantor of its obligations thereunder (i) are within the
organizational powers of such Guarantor, and (ii) do not and will not conflict
with, result in any breach of any of the provisions of, constitute a default
under, or result in the creation of any Lien (other than a Permitted Lien) upon
any property of such Guarantor under the provisions of any, agreement, charter
instrument, bylaw, or other instrument to which such Guarantor is a party or by
which it may be bound; and (d) there are no limitations in any indenture,
contract, agreement, mortgage, deed of trust or other agreement or instrument to
which such Guarantor is now a party or by which Borrower may be bound with
respect to the payment of any Indebtedness, or, to the extent applicable, the
ability of such Guarantor to incur or guaranty Indebtedness, including any
agreements or instruments to be executed in connection with this Agreement.

 
-18-

--------------------------------------------------------------------------------

 
 
Section 5.3
Taxes

 
All tax returns and reports required to be filed by the Borrower and each
Guarantor in any jurisdiction have been filed, and all taxes, assessments, fees
and other governmental charges upon the Borrower, each Guarantor and upon any
property, assets, income and franchises thereof, which are shown in such returns
or reports to be due and payable, have been paid, except for Permitted
Contests.  The accruals for taxes on the books of Borrower and each Guarantor
for the current fiscal period have been determined in accordance with GAAP,
consistently applied, subject to year-end and audit adjustments.
 
Section 5.4
Compliance with Law

 
To the best of the Borrower’s knowledge after reasonable inquiry, neither the
Borrower nor any Guarantor:
 
(a) is in violation of any Requirements of Law which violation is reasonably
likely to have a Material Adverse Effect; and/or
 
(b) has failed to obtain any licenses, permits, franchises or other governmental
or environmental authorizations necessary to the ownership of the Borrower’s or
any such Guarantor’s properties or to the conduct of its or their business,
which violation or failure is reasonably likely to have a Material Adverse
Effect.
 
Section 5.5
Financial Statements; Full Disclosure

 
The consolidated financial statements of Borrower and its Subsidiaries for the
fiscal year ending December 31, 2011 which have been supplied to Lender, have
been prepared in accordance with GAAP and fairly represent the financial
condition of the Borrower and its Subsidiaries as of such date on a consolidated
basis.  The interim consolidated financial statements of the Borrower and its
Subsidiaries for the period ending June 30, 2012, which have been supplied to
Lender, have been prepared in good faith and accurately represent the financial
condition of the Borrower and its Subsidiaries as of the dates of such financial
information, subject to year-end and audit adjustments.  The Borrower does not
know of any existing fact or circumstances which has had, shall have or is
reasonably likely to have a Material Adverse Effect.
 
Section 5.6
Litigation; Adverse Effects

 
There are no pending or, to the knowledge of Borrower, threatened claims
involving individual claims against Borrower in excess of $1,000,000.  There is
no action, suit, audit, proceeding, investigation or arbitration (or series of
related actions, suits, proceedings, investigations or arbitrations) pending
before or by any Governmental Authority or private arbitrator or, to the
knowledge of Borrower, threatened against Borrower or any property thereof (i)
challenging the validity or the enforceability of any provision of this
Agreement, or any other Loan Document or (ii) which has had, shall have or is
reasonably likely to have a Material Adverse Effect.  Borrower is not subject to
or in default with respect to any final judgment, writ, injunction, restraining
order or order of any nature, decree, rule or regulation of any court or
Governmental Authority, which individually or in the aggregate shall have or is
likely to have a Material Adverse Effect.
 
Section 5.7
Labor Matters

 
There is no collective bargaining agreement covering any of the employees of
Borrower and/or any Guarantor; no labor disputes (other than grievances arising
in the ordinary course of business), strikes or walkouts affecting the
operations of Borrower and/or any Guarantor, are pending, or, to the knowledge
of Borrower, threatened, planned or contemplated, and, except to the extent that
the occurrence of any such ERISA Event is not reasonably likely to result in
liability to the Borrower and the Guarantors in an aggregate amount that would
reasonably be expected to have a Material Adverse Effect, no ERISA Event has
occurred, and, to the knowledge of Borrower, no facts or circumstances exist
that could reasonably be expected to result in an ERISA Event.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 5.8
Solvency

 
After giving effect to all Indebtedness of the Borrower and each Guarantor on
the Closing Date (including without limitation the Draw Credit Maximum Amount
and all Contingent Obligations) and such other dates as Draws are requested
hereunder, the Borrower and each Guarantor is Solvent.
 
Section 5.9
Consent

 
Neither the nature of Borrower, any Guarantor, or any of its or their business
or properties, nor any relationship between or among Borrower, any Guarantor,
and any other Person, nor any circumstance in connection with the execution of
this Agreement, is such as to require a consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person on the part of Borrower as a condition to the execution and
delivery of this Agreement and the other Loan Documents, other than those
consents, approvals, authorizations or filings (including the NASDAQ listing
application for the shares of Common Stock underlying the Warrants) that have
been obtained or made.
 
Section 5.10
No Liens

 
The Borrower and each Guarantor (a) has an indefeasible interest in all personal
property which it has an interest, free and clear of any Liens, except Permitted
Liens, and (b) has not agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property whether
now owned or hereafter acquired to be subject to a Lien, except Permitted Liens.
Neither the Borrower nor any Guarantor owns any real property.
 
Section 5.11
Indebtedness

 
As of the Closing Date, set forth on Schedule 5.11 is a true and complete
schedule of all Indebtedness of the Borrower and the Guarantors in excess of
$100,000 per item.  Neither the Borrower nor any Guarantor has incurred any
material Indebtedness other than Indebtedness permitted under this Agreement and
set forth on Schedule 5.11 hereto.
 
Section 5.12
No Defaults

 
No event has occurred and no condition exists which constitutes a Pending
Default or an Event of Default pursuant to this Agreement.
 
Section 5.13
Intellectual Property

 
The Borrower and each Guarantor owns or has the legal and valid right to use all
Intellectual Property necessary for the present and planned operation of its
business without any known conflict with the rights of others, free from any
Lien or encumbrance, other than Permitted Liens and free of any restrictions
material to the operation of its business as presently conducted.  Except as set
forth in Schedule 5.13 attached hereto, neither the Borrower nor any Guarantor
(a) has any registered Intellectual Property and (b) as licensor, licenses any
registered Intellectual Property.
 
Section 5.14
Environmental Compliance

 
To the best of Borrower’s knowledge, the Borrower and each Guarantor are in
compliance in all material respects with any and all Environmental Laws.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Section 5.15
Disclosure

 
None of this Agreement, the Loan Documents, any disclosure pursuant to the
Exchange Act, and/or any certificate furnished to the Lender by the Borrower
and/or any Guarantor in connection with the transactions contemplated herein
contains any untrue statement of any material fact or omits to state any
material fact necessary to make the statements herein or therein not misleading
under the circumstances in which such statements were made.  As of the Closing
Date, there is no fact known to the Borrower and/or any Guarantor which has not
been disclosed to the Lender and which could reasonably be expected to have a
Material Adverse Effect.
 
Section 5.16
Warrants; Preferred Stock

 
All shares of Warrant Stock which may be issued upon the exercise of any of the
Warrants, all shares of Preferred Stock payable as interest hereunder, and all
shares of Common Stock which may be issued upon conversion of Preferred Stock
payable as interest hereunder will, upon issuance, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
created by or through the Borrower.  The Borrower has reserved a number of
shares of Common Stock equal to at least 110% of the aggregate number of shares
of Warrant Stock issuable upon exercise in full of the Commitment Fee Warrant.
 
ARTICLE 6 – REPRESENTATIONS AND WARRANTIES OF THE LENDER
 
The Lender represents and warrants to the Borrower and the Guarantors as
follows:
 
Section 6.1
Organization and Standing

 
The Lender is a limited liability company, duly organized, validly existing and
in good standing under the laws of the state of Delaware.
 
Section 6.2
Power and Authority

 
The Lender has the require power and authority to enter into and perform its
obligations under this Agreement.  The execution, delivery and performance by
the Lender of its obligations under this Agreement has been authorized by all
necessary action on behalf of the Lender, and no further consent or
authorization of the Lender or its members or managers is required.  This
Agreement has been duly executed and delivered by the Lender.
 
Section 6.3
Accredited Investor

 
The Lender is an “accredited investor” as such term is defined under Regulation
D promulgated under the Securities Act and has such knowledge and experience in
financial and business matters that the Lender is capable of evaluating the
risks and merits of its investment in the Borrower.
 
Section 6.4
Rule 144

 
The Lender understands that the shares of Warrant Stock, Preferred Stock payable
as interest hereunder and Common Stock which may be issued upon conversion of
Preferred Stock payable as interest hereunder must be held indefinitely until
such shares are registered under the Securities Act or an exemption from
registration is available. The Lender acknowledges that it is familiar with Rule
144 of the rules and regulations of the SEC, as amended, promulgated pursuant to
the Securities Act (“Rule 144”), and that the Lender has been advised that Rule
144 permits re-sales only under certain circumstances.  The Lender understands
that to the extent that Rule 144 is not available, the Lender will be unable to
sell any shares of Warrant Stock, Preferred Stock payable as interest hereunder
or Common Stock which may be issued upon conversion of Preferred Stock payable
as interest hereunder without either registration of such shares under the
Securities Act or the existence of another exemption from such registration
requirement.
 
 
-21-

--------------------------------------------------------------------------------

 
 
ARTICLE 7 - COVENANTS
 
The Borrower covenants that on and after the date of this Agreement until
terminated pursuant to the terms of this Agreement, or so long as any
Indebtedness provided for herein remains unpaid:
 
Section 7.1
Payment of Taxes and Claims

 
Borrower shall, and shall cause each Guarantor to, pay (a) all taxes, estimated
payments, assessments and governmental charges or levies imposed upon the
Borrower the Guarantors and its and their property or assets or in respect of
any of its franchises, businesses, income or property when due; and (b) all
claims of materialmen, mechanics, carriers, warehousemen, landlords, bailees and
other like persons, (including without limitation, claims for labor, services,
materials and supplies) for sums which have become due and payable and which by
law have or may become a Lien upon property or assets of the Borrower and/or the
Guarantors, other than for Permitted Contests.
 
Section 7.2
Insurance

 
At all times in respect of its personal property, Borrower shall, and shall
cause each Guarantor to, have and maintain insurance substantially similar in
terms of coverage, amounts and scope as the Borrower's and each Guarantor’s
existing insurance policies as of the Effective Date; provided, however, that
such insurance may fluctuate from time to time in response to changes in the
business and operations of the Borrower and the Guarantors.
 
Section 7.3
Place of Business; Books and Records

 
(a) The Borrower shall, and shall cause each Guarantor to, (i)  deliver to
Lender at least thirty (30) days prior to the occurrence of any of the following
events, written notice of such impending events: (A) a change in the principal
place of business or chief executive office, and (B) a change in name, identity
or structure; and (ii) remain organized in the state or jurisdiction of its
incorporation or formation as of the Effective Date.
 
(b) The Borrower shall, and shall cause each Guarantor to, at all times keep
accurate and complete records of its assets and finances in accordance with
GAAP, and at all reasonable times and from time to time, shall allow Lender
promptly following receipt of written notice (not to be delivered more than one
time each calendar year other than during the continuance of an Event of
Default), by or through any of its officers, agents, attorneys or accountants,
to examine, inspect and make extracts from such books and records.
 
Section 7.4
Maintenance; Certain Covenants

 
The Borrower shall, and shall cause each Guarantor to, (i) maintain its property
in a condition comparable or superior to that on the date hereof, except for
normal wear and tear and routine maintenance and obsolescence in the ordinary
course of business; (ii) do or cause to be done all things reasonably necessary
to maintain its status as duly organized and existing, and in good standing,
under the laws of the state of its organization; (iii) conduct continuously and
operate actively its business and take all actions reasonably necessary to
enforce and protect the validity of any Intellectual Property material to the
business of the Borrower and/or any Guarantor; and (iv) not be in violation of
any Requirements of Law, which violation is reasonably likely to have a Material
Adverse Effect.
 
Section 7.5
Negative Pledge

 
The Borrower shall not, and shall not permit any Guarantor to, cause or permit
or permit to exist or agree or consent to cause or permit in the future (upon
the happening of a contingency or otherwise), any personal property or real
property of the Borrower and/or any Guarantor, whether now owned or hereafter
acquired, to become subject to a Lien, except for Permitted Liens.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 7.6
Indebtedness

 
The Borrower shall not, and shall not permit any Guarantor to, directly or
indirectly create, incur, assume, guarantee, or otherwise become or remain
liable with respect to any material Indebtedness, except for Permitted
Indebtedness.
 
Section 7.7
Financial Information and Reporting

 
Borrower shall deliver the following to Lender:
 
(a) within 80 days after the end of each fiscal year, audited, unqualified
consolidated financial statements of Borrower and its Subsidiaries prepared in
accordance with GAAP and certified by the Borrower’s independent public
accountant, containing (i) balance sheets, (ii) statements of income and
surplus, and (iii) statements of cash flows and reconciliation of capital
accounts; and
 
(b) immediately upon becoming aware of the existence of any Pending Default,
Event of Default or breach of any term or conditions of this Agreement or any
Loan Document, a written notice specifying the nature and period of existence
thereof and what action Borrower and the Guarantors are taking or proposes to
take with respect thereto.
 
Notwithstanding the foregoing, documents or statements required to be delivered
pursuant to sub-part (a) above may be delivered electronically and if so
delivered, shall be deemed to have been delivered and certified on the date on
which Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet.
 
Section 7.8
Deliverables

 
The Borrower shall deliver to the Lender:
 
(a) Together with each delivery of financial statements of the Borrower
hereunder, a completed compliance certificate signed by a Financial Officer of
the Borrower, which shall include (i) a certification as to whether a Pending
Default or an Event of Default has occurred and, if a Pending Default or an
Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, and (ii) a certification
that the financial statements delivered with such compliance certificate are
true, correct and complete in all material respects;
 
(b) Promptly upon the Borrower obtaining knowledge of the occurrence of any
ERISA Event that, alone or together with any other ERISA Events that have
occurred and not been remedied or otherwise eliminated, would reasonably be
expected to result in liability of the Borrower and the Guarantors in an
aggregate amount that would reasonably be expected to have a Material Adverse
Effect, a written notice specifying the nature thereof, what action the
Borrower, any Guarantor or any of its or their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the Pension Benefit Guaranty Corporation with respect thereto; and
 
(c) Promptly upon the Borrower obtaining knowledge of the occurrence of any
event or circumstance that, alone or together with any other event of
circumstance that have occurred and not been remedied or otherwise eliminated,
would reasonably be expected to result in liability of the Borrower and the
Guarantors in an aggregate amount that would reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof, what
action the Borrower, any Guarantor or any of its or their respective Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, any Person
and/or any Governmental Authority with respect thereto.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Section 7.9
Fundamental Changes; Asset Transfers

 
(a) The Borrower shall not, and shall not permit any Guarantor to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, unless as a condition precedent
to the consummation of such transaction, all Obligations shall be paid in
full.  Notwithstanding the foregoing, a Guarantor may merge with and into the
Borrower, with the Borrower as the surviving entity.
 
(b) The Borrower shall not, and shall not permit any Guarantor to, sell,
transfer, lease, license or otherwise dispose of, in one transaction or a series
of transactions:  (i) assets representing all or substantially all the assets of
the Borrower and the Guarantors taken as a whole (other than to the Borrower or
one or more Guarantors); and/or (ii) assets material to the conduct of business
of the Borrower and the Guarantors taken as a whole (other than grants of
outbound licenses of such Intellectual Property  in the ordinary course of
business that do not materially detract from the value of the affected asset in
the hands of the Borrower and the Guarantors, or interfere with the ordinary
conduct of business of the Borrower and the Guarantors taken as a whole, or
require the Borrower or any Guarantor to obtain any license of or other right to
use such Intellectual Property from the licensee in order to continue to conduct
such business, and licenses of the Borrower’s Symphony and Prelude products in
third-party, arm’s-length transactions approved by the Borrower’s Board of
Directors).
 
Section 7.10
Transactions with Affiliates

 
The Borrower shall not, and shall not permit any Guarantor to, sell, lease,
license or otherwise transfer any assets to, or purchase, lease, license or
otherwise acquire any assets from, or otherwise engage in any other transactions
with, any of its Affiliates, except (a) transactions that are at prices and on
terms and conditions not less favorable to the Borrower or such Guarantor than
those that would prevail in arm’s-length transactions with unrelated third
parties, (b) issuances by the Borrower of equity and receipt by the Borrower of
capital contributions, (c) compensation and indemnification of, and other
employment arrangements with, directors, officers and employees of the Borrower
or any Guarantor, (d) any transaction determined by a majority of the
disinterested directors of the applicable Person's board of directors to be fair
to the applicable Person, (e) any transaction with respect to which the fair
market value of the related property or assets, nor the consideration therefor,
does not exceed $500,000, (f) transfers of Intellectual Property from a
Guarantor to the Borrower, and (g) transfer pricing agreements among the
Borrower and the Guarantors, provided, that, such transfer pricing agreements
are approved by necessary tax and regulatory authorities.
 
Section 7.11
Compliance with Laws

 
The Borrower shall, and shall cause each Guarantor to, comply in all material
respects with all applicable Legal Requirements for the operation of its
business and all Environmental Laws, except to the extent that (i) the necessity
of compliance therewith is contested in good faith by appropriate proceedings or
(ii) the failure to so comply could not reasonably be expected to result in any
Material Adverse Effect.
 
Section 7.12
Guarantees

 
The Borrower shall cause each Guarantor to guarantee the Borrower’s Obligation
hereunder pursuant to a Guaranty in form and substance substantially similar to
Exhibit 7.12 attached hereto.
 
Section 7.13
Security

 
The Borrower shall cause each Guarantor to become party to the Security
Agreements.
 
 
-24-

--------------------------------------------------------------------------------

 
 
Section 7.14
Securities Compliance

 
The Borrower shall notify the SEC in accordance with its rules and regulations,
of the transactions contemplated by the Loan Documents and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance to the Lender of the
Warrants, the Warrant Stock, any Preferred Stock payable as interest hereunder,
and Common Stock issuable upon conversion of  Preferred Stock payable as
interest hereunder.
 
Section 7.15
Registration and Listing

 
The Borrower shall cause its Common Stock to continue to be registered under
Section 12(b) of the Exchange Act, to comply in all respects with its reporting
and filing obligations under the Exchange Act.  The Borrower shall not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act.  The Borrower shall use its best efforts to comply with
listing standards of the NASDAQ Capital Market or another National Securities
Exchange on which the Common Stock is listed. The Borrower further covenants
that it will take such further action as the Lender may reasonably request, all
to the extent required from time to time to enable the Lender to sell the
Warrant Stock, any Preferred Stock payable as interest hereunder, and Common
Stock that may be issued upon conversion of  any Preferred Stock payable as
interest hereunder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act.
 
Section 7.16
144 Opinions

 
The Borrower shall provide, at the Borrower’s expense, such legal opinions in
the future as are appropriate and necessary for the issuance and resale of the
Warrant Stock, Preferred Stock payable as interest hereunder, and Common Stock
that may be issued upon conversion of Preferred Stock payable as interest
hereunder pursuant to an effective registration statement, Rule 144 under the
Securities Act or an exemption from registration.  In the event that such shares
of Warrant Stock, Preferred Stock payable as interest hereunder and/or Common
Stock that may be issued upon conversion of Preferred Stock payable as interest
hereunder are sold in a manner that complies with an exemption from
registration, the Borrower shall promptly cause its counsel (at the Borrower’s
expense) to issue to the Lender and the Borrower’s transfer agent an opinion
permitting removal of the legend to permit sales of the Warrant Stock, Preferred
Stock payable as interest hereunder and Common Stock that may be issued upon
conversion of Preferred Stock payable as interest hereunder under Rule 144 of
the Securities Act.
 
Section 7.17
Reporting Status

 
So long as the Lender beneficially owns any Warrants, any shares of Warrant
Stock, any Preferred Stock payable as interest hereunder, and/or any Common
Stock issued upon conversion of Preferred Stock payable as interest hereunder,
the Borrower shall timely file all reports required to be filed with the SEC
pursuant to the Exchange Act, and the Borrower shall not voluntarily terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.
 
Section 7.18
Disclosure of Material Information

 
The Borrower shall comply with its obligations under Regulation FD under the
Exchange Act, and shall not disclose to the Lender in writing any material
non-public information unless the Lender shall have first agreed in writing to
hold such information in confidence.  Upon any disclosure in violation of the
terms hereof, the Borrower shall comply with its public dissemination
obligations under Regulation FD within the periods set forth therein.  The
Borrower understands and confirms that the Lender shall be relying on the
foregoing representations and covenants in effecting transactions in securities
of the Borrower.
 
 
-25-

--------------------------------------------------------------------------------

 
 
Section 7.19
No Amendments

 
The Borrower shall not amend or waive any provision of its Certificate of
Incorporation or Bylaws in any way that would adversely affect the rights of any
holder of the Warrants, it being understood and agreed that an increase in the
number of authorized shares of Common Stock shall not be deemed to violate the
foregoing clause.
 
Section 7.20
No Distributions

 
The Borrower shall not, and shall not permit any Subsidiary to, (i) declare or
pay any dividends or make any distributions (other than Permitted Issuances) to
any holder(s) of Common Stock  (or security convertible into or exercisable for
Common Stock) or (ii) purchase or otherwise acquire for value, directly or
indirectly, any Common Stock or other security of the Borrower.
 
Section 7.21
No Investments

 
The Borrower shall not, and shall not permit any Guarantor to, make or suffer to
exist any Investments or commitments therefor in excess of $250,000 in the
aggregate other than the formation of any foreign entity in connection with
sales or licenses of the Borrower’s property in any foreign jurisdiction;
provided, that, nothing herein shall be deemed to prohibit the Borrower’s
holdings of cash or cash equivalents, such as deposit accounts, money market
accounts, U.S. treasuries or similar highly liquid assets.
 
Section 7.22
DTC Eligibility

 
The Borrower shall use its best efforts to cause its Common Stock to be eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program at all times while any Warrants remain outstanding.
 
ARTICLE 8 – EVENTS OF DEFAULT
 
Section 8.1
Events of Default

 
Each of the following shall constitute an “Event of Default” hereunder:
 
(a) The occurrence of any Event of Default under and as defined in any Loan
Document;
 
(b)   If: (i) any material provision, in the reasonable judgment of the Lender,
of any Loan Document shall at any time for any reason cease to be valid, binding
and enforceable against Borrower and/or any Guarantor; (b) the validity, binding
effect or enforceability of any Loan Document against Borrower and/or any
Guarantor shall be contested by Borrower or any Guarantor; (c) the Borrower
and/or any Guarantor shall deny that it has any or further liability or
obligation under any Loan Document; and/or (d) any Loan Document shall be
terminated, invalidated or set aside, or be declared ineffective or inoperative
or in any way cease to give or provide to Lender the benefits purported to be
created thereby;
 
(c) The Borrower fails to make any payment of principal, interest or any other
sum due and payable under any Loan Document within five (5) Business Days after
the date such payment is due;
 
(d) The Borrower and/or any Guarantor fails to perform or observe any covenant,
agreement or duty contained in any Loan Document, and such failure remains
un-remedied for 10 days after an officer of the Borrower and/or such Guarantor
first becomes aware, or should have, with reasonable diligence, been aware, of
such default;
 
(e) Any warranty, representation or other statement made or deemed to be made in
this Agreement or in any Loan Document is false or misleading in any material
respect at the time it is made;
 
 
-26-

--------------------------------------------------------------------------------

 
 
(f) The Borrower and/or any Guarantor becomes insolvent or commences any
Insolvency Proceeding;
 
(g) Any involuntary Insolvency Proceeding is instituted against the Borrower
and/or any Guarantor and continues for sixty (60) days undismissed or
undischarged;
 
(h) One or more final, unappealable orders, judgments or arbitration awards for
the payment of money or nonmonetary relief or remedy which is reasonably likely
to have a Material Adverse Effect, is entered, and any such order, judgment or
award has not been discharged, bonded in full or stayed in all material
respects;
 
(i) The occurrence of any event which allows the acceleration of the maturity of
any Indebtedness (except real property leases) in excess of the amount of
$1,000,000 of the Borrower and/or any Guarantor on an aggregate basis;
 
(j) A Change of Control of the Borrower shall have occurred;
 
(k) The occurrence of any event or omission that could reasonably be expected to
have a Material Adverse Effect, provided that such event or omission is not
remedied within 30 days;
 
(l) Any ERISA Event shall have occurred that, alone or together with any other
ERISA Events that have occurred and not been remedied or eliminated, would
reasonably be expected to result in liability of the Borrower and the Guarantors
in an aggregate amount that could reasonably be expected to have a Material
Adverse Effect;
 
(m) The Common Stock shall at any time fail to be listed and traded on a
National Securities Exchange; and/or
 
(n) Any person or entity other than the Lender or an Affiliate of the Lender
shall file a Uniform Commercial Code financing statement naming any assets
whatsoever of the Borrower and/or any Guarantor as collateral, if such financing
statement is not terminated within 60 days after notice from the Lender to the
Borrower, except for such financing statements as may evidence liens securing
Permitted Purchase Money Indebtedness but only to the extent that the same only
list as collateral the assets financed by the lender(s) to whom such Permitted
Purchase Money Indebtedness is owed.
 
Section 8.2
Default Remedies

 
Upon the occurrence and during the continuance of an Event of Default (other
than an event described in Section 8.1(f) or Section 8.1(g) above), Lender may
(i) terminate all rights, if any, of Borrower to obtain Draws hereunder, and
thereupon, any such right shall erminate immediately, (ii) declare any or all
the Draws to be due and payable, and thereupon, the principal of the Draws,
together with accrued interest thereon and all fees and other Obligations shall
become due and payable immediately, and (iii) immediately exercise any right,
power or remedy permitted to Lender by law or any provision of this Agreement,
in each case, without any presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by Borrower. Upon the occurrence
of an Event of Default described in Section 8.1(f) or Section 8.1(g) above,
Borrower's rights, if any, to obtain Draws hereunder shall automatically
terminate and the principal of the Draws, together with accrued interest thereon
and all fees and other Obligations shall automatically become due and payable
without any presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower.
 
 
-27-

--------------------------------------------------------------------------------

 
 
ARTICLE 9 - GENERAL PROVISIONS
 
Section 9.1
Notices

 
(a) All communications under this Agreement or under the other Loan Documents
executed pursuant hereto shall be in writing and shall be sent by facsimile or
by a nationally recognized overnight delivery service (i) if to Lender, at the
address set forth below Lender’s signature to this Agreement, or at such other
address as may have been furnished in writing to Borrower, by Lender; and (ii)
if to Borrower, at the address set forth below Borrower’s signature to this
Agreement, or at such other address as may have been furnished in writing to
Lender by Borrower.
 
(b) Any notice so addressed and sent by fax shall be deemed to be given when
confirmed, and any notice sent by nationally recognized overnight delivery
service shall be deemed to be given the next day after the same is delivered to
such carrier.
 
Section 9.2
Costs and Expenses

 
The Borrower agrees to pay all reasonable and documented costs and expenses
incidental to or in connection with this Agreement and the Loan Documents, the
drafting and negotiation of the Loan Documents, the enforcement of Lender’s
rights in connection with any of the foregoing, any amendment, supplement or
modification of this Agreement or any other Loan Document, whether any of the
foregoing are incurred prior to or after maturity, the occurrence of an Event of
Default, or the rendering of a judgment.  Such costs shall include, but not be
limited to, reasonable and documented fees of Lender’s counsel.  The provisions
of this Section shall survive the termination of this Agreement and the Loan
Documents.  Notwithstanding anything herein to the contrary, Borrower's
obligation to pay or reimburse Lender hereunder shall not exceed $15,000 with
respect to any and all costs, services and expenses incidental to or arising in
connection with the preparation, negotiation, arrangement, execution and/or
delivery of this Agreement and the other Loan Documents.
 
Section 9.3
Survival, Successors and Assigns

 
All warranties, representations, and covenants made by Borrower herein or on any
certificate or other instrument delivered by it or on its behalf under this
Agreement shall be considered to have been relied upon by Lender and shall
survive the funding of Draws regardless of any investigation made by Lender on
its behalf.  This Agreement shall inure to the benefit of and be binding upon
the heirs, successors and assigns of each of the parties.  Unless an Event of
Default shall have occurred, the Lender may not assign all or any part of the
Term Loan Facility without the Borrower’s consent; provided, that, the Lender
shall have the right to assign its rights and obligations hereunder to any
Affiliate entity of the Lender without the prior consent of the Borrower; and
provided, further, that the Lender shall be free to assign, sell, pledge, or
otherwise dispose of the Warrants (and the Common Stock underlying the Warrants)
and any Preferred Stock payable as interest hereunder (and the Common Stock into
which such Preferred Stock may be converted) in the Lender’s discretion.  The
Borrower shall not have the right to assign its rights and obligations hereunder
without the Lender’s prior written consent.
 
Section 9.4
Amendment and Waiver

 
All references to this Agreement shall also include all amendments, extensions,
renewals, modifications, and substitutions thereto and thereof made in writing
and executed by both Borrower and Lender.  This Agreement may be amended, and
the observance of any term of this Agreement may be waived, with (and only with)
the written consent of Borrower and Lender.  No delay or failure or other course
of conduct by Lender in the exercise of any power or right shall operate as a
waiver nor shall any single or partial exercise of the same preclude any other
or further exercise thereof, or the exercise of any other power or right.
 
 
-28-

--------------------------------------------------------------------------------

 
 
Section 9.5
Accounting Treatment and Fiscal Year

 
(a) Borrower shall not, and shall not permit any Guarantor to, change its fiscal
year for accounting or tax purposes from a period consisting of the twelve (12)
month period ending on December 31st of each calendar year.
 
(b) Borrower shall not, and shall not permit any Guarantor to, make any change
in accounting treatment and reporting practices or tax reporting treatment
except as required by GAAP or law and disclosed in writing to Lender at the
address set forth herein.
 
Section 9.6
Enforceability and Governing Law

 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction, as to such jurisdiction, shall be inapplicable or ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  No delay or omission on the part of Lender in exercising
any right shall operate as a waiver of such right or any other right.  All of
Lender’s rights and remedies, whether evidenced hereby or by any other Loan
Document, shall be cumulative and may be exercised singularly or
concurrently.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (without giving effect to the conflict of
laws rules thereof).  Borrower agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement may be instituted in a state or
federal court of appropriate subject matter jurisdiction in the State of New
York, waives any objection which it may have now or hereafter to the venue of
any suit, action or proceeding, and irrevocably submits to the jurisdiction of
any such court in any such suit, action or proceeding.
 
Section 9.7
Headings

 
Article and Section headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Article and Section applies equally to this entire Agreement.
 
Section 9.8
Interpretation

 
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Lender or Borrower, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
 
Section 9.9
Severability of Provisions

 
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
 
Section 9.10
Counterparts; Electronic Execution

 
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by facsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or email also shall deliver
an original executed counterpart of this Agreement, but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Agreement.  The foregoing shall apply to each other
Loan Document mutatis mutandis.

 
-29-

--------------------------------------------------------------------------------

 
 
Section 9.11
Revival and Reinstatement of Obligations

 
If the incurrence or payment of the Obligations by Borrower or the transfer to
Lender of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of Lender
related thereto, the liability of Borrower automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.
 
Section 9.12
Integration

 
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.
 
Section 9.13
Waiver of Right to Trial by Jury

 
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 9.14
Indemnity

 
Borrower shall, and shall cause each Guarantor to, indemnify Lender, Lender’s
directors, officers, employees, agents, and consultants from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements of any kind or nature whatsoever
(including without limitation fees and disbursements of counsel) which may be
imposed on, incurred by, or asserted against Lender solely in its capacity as a
“Lender” hereunder (and not in its capacity as an equity owner of any stock of
Borrower) in any litigation, proceeding or investigation instituted or conducted
by any governmental agency or instrumentality or any other person or entity with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or any Loan Document, except to the
extent that any of the foregoing arises out of the gross negligence or willful
misconduct of Lender or such Person, as determined in a final, non-appealable
judgment by a court of competent jurisdiction.  The indemnities provided for in
this Section shall survive the termination of this Agreement and the
indefeasible payment of the Draws in full.
 
(Signature Pages Follow)

 
-30-

--------------------------------------------------------------------------------

 


Each of the parties has signed this Agreement as of the date set forth in the
preamble above.


BORROWER:
 
                                                                               
ECHO THERAPEUTICS, INC.
 
                                                                                               
By:  /s/ Patrick
Mooney                                                                     
Name:  Patrick T. Mooney
Title: Duly Authorized Agent




By:  /s/ Christopher Schnittker          
Name:  Christopher Schnittker, SVP and CFO
Title: Duly Authorized Agent
 
                                                                               
Notice Address:


8 Penn Center
1628 JFK Blvd., Suite 300
Philadelphia, PA 19103
Attn: General Counsel
Fax: (215) 717-4109




 
-31-

--------------------------------------------------------------------------------

 
 
LENDER:


 
PLATINUM-MONTAUR LIFE SCIENCES, LLC





By:  /s/ Michael M. Goldberg,
M.D.                                                                
Name:  Michael M. Goldberg, M.D.
Title: Duly Authorized Agent


Notice Address:


Platinum-Montaur Life Sciences, LLC
Attention: Michael M. Goldberg, M.D.
152 West 57th Street, 4th Floor
New York, NY 10019
Fax:  (212) 271-7855




with a copy to:


Burak Anderson & Melloni PLC
30 Main Street, Suite 210
Burlington, VT 05401
Fax: (802) 862-8176
 
 
 
-32-

--------------------------------------------------------------------------------

 

Exhibit 2.1
Form of Commitment Fee Warrant
 
 
 
 
 
-33-

--------------------------------------------------------------------------------

 

Exhibit 2.2
Form of Note







 
-34-

--------------------------------------------------------------------------------

 

Exhibit 2.4
Form of Draw Request




 

 
 
-35-

--------------------------------------------------------------------------------

 

Exhibit 4.1
Form of Draw Warrant
 
 

 
 
 
-36-

--------------------------------------------------------------------------------

 

Exhibit 7.12
Form of Guaranty




 

 